EXHIBIT 10.59
 

 
 
 Execution Copy
 
Certain  portions of this Exhibit have been omitted pursuant to a request for
confidentiality.
Such omitted portions, which are marked with brackets [     ] and an asterisk*,
have been separately filed with the Commission.
 


 
 


 
 


 

 
ELAN PHARMA INTERNATIONAL LIMITED
AND
ACORDA THERAPEUTICS, INC.
         
 
DEVELOPMENT AND SUPPLEMENTAL AGREEMENT TO
AMENDED AND RESTATED LICENSE AGREEMENT
DATED 26 SEPTEMBER 2003 AS AMENDED AND SUPPLY AGREEMENT DATED 26 SEPTEMBER 2003
 
 

 


 
 


 
Fampridine QD formulation

 
 

--------------------------------------------------------------------------------

 

 
 
 
 
 
 
 
 
 
 


 
 

--------------------------------------------------------------------------------

INDEX
 

1.
Definitions and Interpretation
 1

 
2.
Effect on Existing Agreements
 3

 
3.
Development and Project Management (Development Product)
 4

 
4.
Non-Elan Development Product
 5

 
5.
Manufacture and Supply of Pre-Commercial Batches
6

 
6.
Registration
 7

 
7.
Additional Financial Provisions
 7

 
8.
Application of License Agreement
 8

 
9.
Development Product Supply Agreement
 9

 
10.
Non-Elan Development Product Supply Option
 9

 
11.
Term and Termination
10

 
12.
Warranties
12

 
13.
Confidentiality
13

 
14.
Assignment
13

 
15.
General
13

 
 
 

 Schedule 1     [*****]  17  Schedule 2  Work Plan Format  18  Schedule 3
 Selection Criteria  19

 

--------------------------------------------------------------------------------

Certain  portions of this Exhibit have been omitted pursuant to a request for
confidentiality.
Such omitted portions, which are marked with brackets [     ] and an asterisk*,
have been separately filed with the Commission.
 
 
 
 

--------------------------------------------------------------------------------

 
 

 


This Development and Supplemental Agreement (“Agreement”) is dated   14th day of
January 2011 (the "Effective Date")
 
PARTIES:
 
(1)  
ELAN PHARMA INTERNATIONAL LIMITED, with an address at Monksland, Athlone, Co.
Westmeath, Ireland (“Elan”) and

 
(2)  
ACORDA THERAPEUTICS, INC., a Delaware corporation with an office at 15 Skyline
Drive, Hawthorne, NY 10532, USA (“Acorda”)

 
BACKGROUND:
 
(A)  
Elan Corporation, plc. and Acorda are parties to (i) an Amended and Restated
License Agreement dated 26 September 2003 pursuant to which, inter alia, Elan
Corporation plc. granted certain licenses under its intellectual property in
respect of mono- and di-aminopyridines (as amended by Amendment No. 1 defined
below, the “License Agreement”) and (ii) a Supply Agreement dated 26 September
2003 pursuant to which Elan Corporation agreed to supply Product to Acorda (as
amended by Amendment No. 1 defined below, the  “Supply Agreement”).

 
(B)  
Elan is the successor in interest of Elan Corporation, plc.'s rights and
obligations under the above described agreements.

 
(C)  
By an Amendment No. 1 Agreement to the License Agreement and Supply Agreement
and Consent to Sublicense dated 30 June 2009 (“Amendment No. 1”), Elan and
Acorda made certain amendments to the said agreements.  The License Agreement,
Supply Agreement, and Amendment No. 1 are referred to herein as the “License and
Supply Agreement.”

 
(D)  
The Parties wish to pursue the development of one or more new formulations of
the Compound and/or Alternate Compounds for existing and/or new indications and
the commercialization of one of these additional formulations.  The formulations
will use Elan technologies upon the terms and conditions of the License and
Supply Agreement and the terms and conditions set out below and/or third party
technologies upon the terms and conditions set out below and specifically stated
as applicable to a formulation developed using third party technologies.  The
Parties also wish to further to provide for certain clarifications in respect of
the application of provisions of the License and Supply Agreement to
formulations using Elan technologies.

 
TERMS:
 
The Parties agree as follows:
 
1.  
Definitions and Interpretation

 
1.1  
Definitions:

 
In this Agreement the following expressions shall have the following meanings:
 
"Agreement"
means this agreement, including its recitals, with the attached Schedules.

 
 
 

--------------------------------------------------------------------------------

Certain  portions of this Exhibit have been omitted pursuant to a request for
confidentiality.
Such omitted portions, which are marked with brackets [     ] and an asterisk*,
have been separately filed with the Commission.

 
 

--------------------------------------------------------------------------------

 
 
 
 
“ Compound Know-How and First Product Know-How”
means the Elan Know-How that is or will be disclosed to Acorda in relation to
the Compound or to the First Product under the License or Supply Agreement.  For
clarity and avoidance of doubt this term shall not include any knowledge,
information, trade secrets, data or expertise which is generated or created by
Elan in any Further Development Plan activities.
“Compound and First Product Know-How License”
has the meaning set forth in Clause 4.7.
“Development Product”
means the Product developed by Acorda and Elan pursuant to this Agreement, the
Further Development Plan and one or more Work Plans, which Product incorporates
the Development Technology.  “Development Product” does not include the “First
Product” but is a “Product” under the License Agreement.
“Development Product Supply Agreement”
has the meaning set forth in Clause 9.
“Development Technology”
means the technology which is developed by Elan and/or Acorda pursuant to this
Agreement.

“First Product”
means that specific formulation (twice daily) of the Product that is marketed as
of the Effective Date in the United States under the trademark “Ampyra®”.
“Further Development Plan”
means the development plan for the Development Product, which as of the
Effective Date is set out in Schedule 1, as it may be amended by Elan and Acorda
from time to time and set out in any amendment to the Further Development Plan
that may be generated in accordance with Clause 3.2 of this Agreement.
“Non-Elan Developer”
means any individual or entity other than Elan (including Acorda).
“Non-Elan Development Product”
means a formulation of Compound or an Alternate Compound developed or to be
developed by a Non-Elan Developer to meet the Selection Criteria.   For clarity,
“Non-Elan Development Product” shall not be regarded as a “Product” for the
purposes of the License and Supply Agreement or this Agreement.
“Non-Elan Development Product Supply Agreement”
has the meaning set forth in Clause 10.4.1

 
 
 

--------------------------------------------------------------------------------

Certain  portions of this Exhibit have been omitted pursuant to a request for
confidentiality.
Such omitted portions, which are marked with brackets [     ] and an asterisk*,
have been separately filed with the Commission.

 
2 

--------------------------------------------------------------------------------

 




“Non-Elan Party Election”
has the same meaning as that set forth in Clause 10.2.
 
“Selection Criteria”
means the target criteria for the Development Product and for each Non-Elan
Development Product, as specified to Non-Elan Developers and as may be amended
from time to time, which as of the Effective Date are set forth in Schedule 3.
“Work Plan”
means each written plan for development of Product agreed upon by Acorda and
Elan, which Work Plan sets forth the goals of the work, allocates the
responsibilities of the parties for conducting the work, timelines, and any
other terms and conditions agreed upon between the parties.   All Work Plans
shall be consecutively numbered and, upon execution by authorized
representatives of the parties, shall be incorporated by reference into this
Agreement.
 

1.2  
Interpretation:  In this Agreement:

 
1.2.1  
capitalised expressions not specifically defined in this Agreement shall have
the same meaning as in the License and Supply Agreement, as applicable;

 
1.2.2  
references to clauses are to clauses of this Agreement unless stated otherwise;
and

 
1.2.3  
this Agreement shall otherwise be interpreted in the same manner as the License
and Supply Agreement.

 
2.  
Effect on Existing Agreements

 
2.1  
Except as expressly provided herein, the parties agree and acknowledge that the
development, commercialization and commercial supply of the Development Product
shall be governed by the License Agreement, the agreements incorporated by
reference in the License Agreement, the Development Product Supply Agreement and
in each case any amendments thereto (including but not limited to Amendment No
1).  For clarity, the Development Plan does not apply to the Development Product
or the Non-Elan Development Product.

 
2.2  
For the purposes of clarity, the License Agreement as amended, the agreements
incorporated by reference in the License Agreement, Supply Agreement and
Amendment No. 1 shall continue to govern the development, commercialization and
commercial supply of the First Product.  For clarity and avoidance of doubt, the
Parties hereby acknowledge that the consent granted by Elan to Acorda in Section
1 of the Amendment No. 1 is not modified by this Agreement.

 
 

--------------------------------------------------------------------------------

Certain  portions of this Exhibit have been omitted pursuant to a request for
confidentiality.
Such omitted portions, which are marked with brackets [     ] and an asterisk*,
have been separately filed with the Commission.

3
 

--------------------------------------------------------------------------------

 
2.3  
 At appropriate times during the Term, Elan and Acorda agree that they will
discuss in good faith any clarifications as may be required to any operational
provisions in the License and Supply Agreement to support the development,
commercialization and commercial supply of any Development Product.  Any such
clarifications shall be set forth in an amendment to this Agreement (or other
written, duly executed Elan/Acorda agreements), executed by authorized
representatives of Acorda and Elan.  The Parties agree that to the extent this
Agreement specifically states that certain provisions of the License Agreement
and the Supply Agreement apply to Non-Elan Development Product, any capitalized
terms used within the License Agreement and Supply Agreement as so referenced
shall have the meaning set forth in the License Agreement or the Supply
Agreement, as the case may be, unless this Agreement specifically states
otherwise.

 
3.  
Development and Project Management (Development Product)

 
3.1  
Without prejudice to Acorda’s rights to cease development of the Development
Product at any time, throughout the Term and in accordance with the Further
Development Plan and the applicable Work Plan(s), Elan and Acorda shall use
commercially reasonable efforts to develop Development Product in accordance
with the Further Development Plan(s).  For the purpose of clarity, Acorda, in
its sole discretion, may choose to cease development of the Development Product
in the event that Acorda determines that continuing such development is no
longer commensurate with the achievement of its own business aims.  The decision
not to further develop, if made by Acorda, shall not be subject to review by the
Committee nor shall it be subject to arbitration under Section 12.14 of the
License Agreement.

 
3.2  
The Further Development Plan and the applicable Work Plan(s) set forth the
agreed respective responsibilities of Elan and Acorda with respect to the
development of the Development Product.  Without prejudice to Acorda’s right to
cease development at any time during the term of the Further Development Plan,
Elan and Acorda shall undertake their respective obligations under the Further
Development Plan and the applicable Work Plan(s) on a collaborative basis and
using commercially reasonable efforts.  Changes may be made to the Further
Development Plan by mutual, written agreement of the parties through the
Committee referenced in Section 10 of the License Agreement, which written
agreement shall be set forth in an amendment to the Further Development Plan
and/or Work Plan, as applicable.

 
3.3  
Detailed development work shall be agreed and set out by the parties in one or
more Work Plans, which shall be in a form broadly similar to the Work Plan
format attached hereto as Schedule 2.  Each Work Plan must be mutually agreed by
both parties and accepted and signed by a duly authorized representative of both
parties.  Executed Work Plans shall form a part of this Agreement.

 
3.4  
Within two (2) weeks of the Effective Date of this Agreement, the parties will
establish a project team (“Project Team”), which shall convene regularly to keep
the parties fully informed as to their progress with its respective tasks and
obligations under the Further Development Plan and Work Plan(s).  The Project
Team shall monitor the progress of such activities.

 
3.5  
Elan and Acorda shall update each other at meetings of the Committee as to the
progress of their respective obligations under the Further Development Plan and
the Work Plan(s).

 
 

--------------------------------------------------------------------------------

Certain  portions of this Exhibit have been omitted pursuant to a request for
confidentiality.
Such omitted portions, which are marked with brackets [     ] and an asterisk*,
have been separately filed with the Commission.

 
4
 

--------------------------------------------------------------------------------

 
 
 
3.6  
The parties shall co-operate in good faith through the Project Team and the
Committee particularly with respect to unknown problems and contingencies and
shall perform their respective obligations in a commercially reasonable,
diligent and workmanlike manner and in accordance with all applicable laws,
regulations and guidelines.

 
3.7  
 Provided that a party uses reasonable endeavours to meet its obligations under
this Agreement, it shall have no liability to the other as a result of any
failure or delay of the Development Product to achieve any of the goals set out
in the Further Development Plan or a Work Plan(s), nor for any failure of a
Development Product to obtain NDA Approval or Regulatory Approval.

 
4.  
Non-Elan Development Product

 
4.1  
Acorda shall afford Elan a reasonable opportunity to develop a formulation
meeting the Selection Criteria, and Elan and Acorda shall reasonably cooperate
to enable that opportunity.  The parties further agree that the entry into this
Agreement and the performance of the Further Development Plan set out in
Schedule 1 meet this obligation in respect of Elan being afforded a reasonable
opportunity and provided with the Selection Criteria for the Development
Product, as they exist as of the Effective Date.

 
4.2  
Subject to Clause 4.3, in the event that Acorda selects to commercialize the
formulation of a Non-Elan Developer, Acorda shall discuss the reasons for its
selection with Elan.

 
4.3  
Elan acknowledges and agrees that the final decision on which formulation to
develop and commercialize is within Acorda’s sole discretion and that such
decision is not subject to review or dispute by Elan through the Committee nor
is subject to the arbitration provisions set out in Section 12.14 of the License
Agreement.  Acorda shall promptly disclose any agreed key financial terms of any
commercialization agreement with the Non-Elan Developer to Elan, which Elan
shall maintain as confidential under the confidentiality provisions of Section
12.1 of the License Agreement.

 
4.4  
Subject to the foregoing and to the other terms and conditions of this
Agreement, Acorda shall be entitled, through itself or any sublicensees, to
select and commercialize one Non-Elan Development Product meeting the Selection
Criteria.

 
4.5  
Acorda shall afford Elan a reasonable opportunity to develop any other
formulations containing Compound or Alternate Compound not covered by this
Agreement.  For the avoidance of any doubt, nothing in this Agreement shall be
deemed to constitute (i) Elan’s consent to the commercialisation of any other
subsequent Non-Elan Development Product nor any Non-Elan Development Product
that meets different selection criteria or (ii) a limitation on Acorda’s
existing development rights under Section 12.15 of the License Agreement.

 
4.6  
Where Acorda elects to commercialize a Non-Elan Development Product, Acorda and
Elan shall generally coordinate and manage their business relationship relating
to the commercialization of the Non-Elan Development Product through the
Committee that is referred to in Article 10 of the License Agreement.  The
Committee shall also resolve any disputed issues (excluding any issues which may
arise over Acorda’s formulation selection under Clause 4.3 or ceasing to develop
or not developing Development Product under Clause 3.1) that may arise between
the Parties per Section 10.3 of the License Agreement

 

--------------------------------------------------------------------------------

Certain  portions of this Exhibit have been omitted pursuant to a request for
confidentiality.
Such omitted portions, which are marked with brackets [     ] and an asterisk*,
have been separately filed with the Commission.

5
 

--------------------------------------------------------------------------------

 
 
including submission to arbitration under Article 12.14.  Through the Committee,
Acorda shall keep Elan reasonably informed of those matters relating to the
Non-Elan Development Product which reasonably affect Elan’s interests, including
the general progress of development, objectives for and commercial performance
of the Non-Elan Development Product, clinical and regulatory filings, sales
performance and sales forecasts and any actual or threatened litigation or
“paragraph IV certifications” pertaining to the Non-Elan Development Product.

 
4.7  
 Elan hereby grants to Acorda a non-exclusive, non-transferable (other than to a
lawful assignee of the License Agreement) license (the “Compound Know-How and
First Product Know-How License”) under the Compound Know-How and First Product
Know-How to develop, package, use, import, export, make and have made (subject
to Clause 10) Non-Elan Development Product  in the Territory and, in addition,
to promote, distribute, market, offer for sale and sell the one particular
Non-Elan Development Product (if any) that Acorda finally selects to
commercialize under this Clause 4 in the Territory.  The part of Compound
Know-How and First Product Know-How License that enables Acorda to promote,
distribute, market, offer for sale and sell any finally selected Non-Elan
Development Product shall be sub-licensable to Acorda’s existing sublicensee
without Elan consent and to other sublicensees in accordance with the terms as
set out in Section 2.3 of the License Agreement for Product; provided that in
each case such entitiy is responsible for commercializing Non-Elan Development
Product. Acorda and any sublicensee it appoints to commercialize Non-Elan
Development Product shall only share Compound Know-How and First Product
Know-How with Non-Elan Developers other than itself on a strictly need-to
know-basis.  This Compound Know-How and First Product Know-How License shall
commence as of the Effective Date and shall end upon the expiry of Acorda’s
obligations to make payments to Elan in respect of the Non-Elan Development
Product, and subject to such payments being duly made shall be irrevocable
during that period.

 
4.8  
For clarity, the foregoing provisions shall not be construed as conferring any
right or license to use any intellectual property arising from Further
Development Plan activities developed solely by Elan or jointly with Elan in
connection with the development, manufacture or sale of a Non-Elan Development
Product, nor as conferring any liability or obligations on Elan with respect to
a Non-Elan Development Product other than as expressly set out Clause 4.7 and in
the Non-Elan Development Product Supply Agreement and/or other agreement(s)
entered into relating to the supply of Non-Elan Development Product by Elan
entered into pursuant to Clause 10 (if any).

 
5.  
Manufacture and Supply of Pre-Commercial Batches of Development Product

 
5.1  
Elan shall use commercially reasonable efforts to manufacture and supply to
Acorda such quantity of the Development Product as it may reasonably require to
perform its activities under the Further Development Plan and each applicable
Work Plan.

 
5.2  
Per Section 3.4 of the License Agreement, supply of Development Product shall be
EXW such facility as may be specified in the applicable Work Plan or as Elan may
nominate and Acorda shall reasonably approve  [*****].

 
5.3  
Acorda’s requests for Development Product shall clearly specify whether such use
is for pre-clinical or clinical supply.  Where Acorda requests Development
Product for clinical

 
 

--------------------------------------------------------------------------------

Certain  portions of this Exhibit have been omitted pursuant to a request for
confidentiality.
Such omitted portions, which are marked with brackets [     ] and an asterisk*,
have been separately filed with the Commission.

6
 

--------------------------------------------------------------------------------

 
  
supply, Elan shall manufacture it in accordance with phase specific cGMPs in
addition to applicable laws and regulations.

 
5.4  
Clauses 13.2 to 13.8 inclusive of the Supply Agreement (liability) shall apply
mutatis mutandis in respect of the supply of pre-commercial supplies of
Development Product.

 
6.  
Registration

 
6.1  
Acorda shall be responsible, at its own expense, for conducting such
pre-clinical and clinical studies as are required to obtain Regulatory Approval
for the Development Product.  Elan shall reasonably cooperate with Acorda in
obtaining such approvals at Acorda’s expense.

 
6.2  
Elan will prepare and utilize a DMF (or similar structure for international
filings) at Acorda’s expense for the Development Product and Acorda shall have a
right of reference to the extent required by any regulatory jurisdiction until
such time, if any, as Acorda terminates all development programs related to
Non-Elan Development Product.  Upon receipt of notice of such termination, Elan
will discontinue use of the DMF and promptly provide the relevant CMC
information to Acorda in support of Acorda’s  regulatory filing(s), at Acorda’s
expense and otherwise in accordance with the provisions of Section 3.8 of the
License Agreement.

 
7.  
Additional Financial Provisions

 
7.1  
Development Fees for Development Product.  Acorda shall pay to Elan fees in
respect of Elan's activities under this Agreement at a rate of FTE plus [*****],
invoiced and payable monthly.  Each invoice shall identify the particular work
requested by Acorda and performed by Elan under the Work Plan(s) and Further
Development Plan(s), as applicable.  Further, the provisions of Sections 5.1.3
(development records) and 5.1.4 (third party development costs) of the License
Agreement shall apply mutatis mutandis; provided, however, that in reference to
third party development costs Elan shall have the right to charge Acorda for the
time spent by Elan employees in administering the work conducted by such third
parties at [*****] as well as the third party development costs incurred by
Elan.

 
7.2  
Non-Elan Development Product Compensation.  Notwithstanding any contrary
provision of the License Agreement, in consideration of Elan’s agreement to
permit Acorda to commercialize the Non-Elan Development Product on the terms and
conditions herein and in consideration of the grant of the Compound Know-How and
First Product Know-How License, Acorda shall pay to Elan:

 
7.2.1  
[*****];

 
7.2.2  
[*****];

 
7.2.3  
[*****]; and

 
7.2.4  
[*****];

 
in each case as if (a) defined terms [*****] and [*****] referred to the
Non-Elan Development Product instead of the Product and as if (b) the references
in Section 5.3.1 of the License Agreement and defined terms used therein to
“Product” additionally referred to the Non-Elan Development Product.
 

--------------------------------------------------------------------------------

Certain  portions of this Exhibit have been omitted pursuant to a request for
confidentiality.
Such omitted portions, which are marked with brackets [     ] and an asterisk*,
have been separately filed with the Commission.

7
 

--------------------------------------------------------------------------------

 
7.3  
Application of Rush Payments Agreement.  For the avoidance of doubt, Acorda
shall remain responsible to make payments to Elan under the Rush Payments
Agreement in respect of the Development Product or the Non-Elan Development
Product, as applicable, on the basis that “NSP” as used therein refers to such
products respectively.

 
7.4  
Ancillary.

 
7.4.1  
Section 5.9 of the License Agreement (payments, reports and records) shall apply
in respect of the Non-Elan Development Product mutatis mutandis.

 
7.4.2  
Payments under Clause 7.2.1 shall be made upon provision of the Statement;

 
7.4.3  
Payments under Clause 7.2.2 shall be made in accordance with the applicable
supply agreement entered into pursuant to Clause 10, if applicable, and
otherwise upon provision of the Statement.

 
7.4.4  
In respect of payments under Clause 7.2.4 [*****], Sections 5.3.2 to 5.3.5
(payment terms) of the License Agreement shall apply mutatis mutandis.

 
For clarity and as stated above, the manner and method of payment for Non-Elan
Development Product are identical to the equivalent terms set out for Product
payments in the License Agreement.
 
8.  
Application of License Agreement

 
In relation to clarifying the precise manner in which the License Agreement
applies to the Development Product, in addition to specific citations to
sections of the License Agreement herein, Elan and Acorda agree as follows:
 
8.1  
Intellectual Property.  At appropriate times during the Term and from time to
time, Elan and Acorda shall prepare revised schedules of Elan Patent Rights and
Acorda Patent Rights, reflecting such patents and patent applications as are
incorporated and/or used in the Development Product.

 
8.2  
License Provisions.  For the purpose of clarification, Elan and Acorda agree
that:

 
8.2.1  
the reference in the definition of “Elan Patent Rights” to the infringement by
the manufacture, use or sale of the Product is to be read as a reference to
infringement by the manufacture, use or sale of the First Product or the
Development Product ; and

 
8.2.2  
the references in the definition of “Elan Patent Rights” and “Elan Know How” to
development “in connection with the Project” is to be read as if it additionally
referred to development pursuant to this Agreement.

 
8.3  
Regulatory Expressions.  The definitions of “NDA”, “NDA Approval”, “Regulatory
Approval”, and terms referring to those defined terms shall be construed as they
relate to the First Product or the Development Product, as applicable.

 
 

--------------------------------------------------------------------------------

Certain  portions of this Exhibit have been omitted pursuant to a request for
confidentiality.
Such omitted portions, which are marked with brackets [     ] and an asterisk*,
have been separately filed with the Commission.

8
 

--------------------------------------------------------------------------------

 
 
 
8.4  
Diligence.  Subject to Acorda’s formulation selection right under Clause 4.3,
Section 2.11 (Diligence) of the License Agreement shall apply in respect of the
Non-Elan Development Product mutatis mutandis.  In performing its obligations
under Section 2.11 of the License Agreement, Acorda shall be entitled to select
a commercially reasonable strategy determining the priority as between the First
Product on the one hand and the Development Product or Non-Elan Development
Product, as the case may be, on the other.

 
8.5  
Royalties.  In the event that (a) the Development Product is being commercially
sold and (b) Elan is manufacturing one, but not both, of the First Product and
the commercially sold Development Product, the Elan Royalty specified in Section
5.6 of the License Agreement shall be calculated separately for the First
Product and the Development Product.

 
8.6  
Committee.  Article 10 (Committee) of the License Agreement shall be read as if
it additionally referred to the Further Development Plan and its budget as
appropriate.  For clarity, nothing in this Agreement is intended to expand upon
the oversight responsibility of the Committee with respect to Product as set
forth in Article 10 of the License Agreement.

 
9.  
Development Product Supply Agreement

 
9.1  
Not less than eighteen (18) months prior to the anticipated date of commercial
launch of the Development Product, Elan and Acorda shall negotiate in good faith
an amendment to the Supply Agreement or a new substantially similar supply
agreement  in respect of such Development Product  (“Development Product Supply
Agreement”), which Development Product Supply Agreement shall contain the
financial terms set out in this Agreement and any other provisions of this
Agreement that pertain to the Development Product, together with one or more
quality agreements as appropriate.  The decision as to whether to amend the
existing Supply Agreement or to create a substantially similar supply agreement
for Development Product shall be decided by the Committee.

 
9.2  
The price of the Development Product manufactured by Elan under the applicable
Development Product Supply Agreement (or under the applicable amendment to the
Supply Agreement) shall [*****].  The foregoing shall be in lieu of the price
stated in Clauses 9.3 and 9.4 of the Supply Agreement.

 
9.3  
Elan shall enable the use of a mutually agreed independent second source for
manufacture of the Development Product upon terms substantially similar set out
in Clause 7 of the Supply Agreement, as agreed upon by the Committee and as set
out in the Development Product Supply Agreement.

 
9.4  
Except as set out in this Clause 9, as may be operationally necessary for the
manufacture of a Development Product, or as may otherwise be agreed by Elan and
Acorda in the Development Product Supply Agreement, the terms of the Development
Product Supply Agreement shall be the same as those set out in the Supply
Agreement.

 
10.  
Non-Elan Development Product Supply Option

 
10.1  
In the event that Acorda, chooses to commercialize a Non-Elan Development
Product in accordance with Clause 4.4 of this Agreement, Elan shall have the
first option to manufacture or have manufactured by an Affiliate all or a
portion of the selected  Non-Elan Development Product.

 

--------------------------------------------------------------------------------

Certain  portions of this Exhibit have been omitted pursuant to a request for
confidentiality.
Such omitted portions, which are marked with brackets [     ] and an asterisk*,
have been separately filed with the Commission.

9
 

--------------------------------------------------------------------------------

 
 
 
10.2  
Within forty-five (45) days of the decision to proceed to commercialization of a
Non-Elan Development Product (a “Non-Elan Party Election”), Acorda shall notify
Elan in writing,  and shall procure that Elan is provided within that period
with such information as would normally be made available to a third party
manufacturer together with such other information as Elan may reasonably request
for the purpose of determining whether it wishes to undertake such
manufacture.  To this end, Acorda shall procure that the applicable Non-Elan
Developer is made available and with Acorda in attendance and shall  cooperate
fully to answer queries which Elan may have in this regard, subject to the terms
of a three-way confidential disclosure agreement to be entered into between
Acorda, Elan and the Non-Elan Developer.

 
10.3  
Within ninety (90) days of receipt of all such requested information, Elan shall
notify Acorda in writing whether it is willing to and believes that it is able
to manufacture such Non-Elan Development Product, and the portion of the
Non-Elan Development Product it wishes to manufacture.  If Elan does not so
notify Acorda within that period, and to the extent of the portion which Elan is
not willing to or does not believe that it will be able to manufacture, Acorda
shall be entitled (but not obliged) to have such Non-Elan Development Product
manufactured elsewhere.

 
10.4  
In the event that Elan agrees to and is able to manufacture such Non-Elan
Development Product:

 
10.4.1  
Elan and Acorda shall negotiate in good faith the terms and conditions of, and
enter into, a supply agreement consistent with this Clause 10 and otherwise with
(a) non-financial terms similar to those contained in the Supply Agreement, to
the extent feasible, and (b) the financial terms set out in Clause
7.2.2 (“Non-Elan Development Product Supply Agreement”); and

 
10.4.2  
Elan shall and Acorda shall procure that the Non-Elan Developer negotiates in
good faith a technology transfer agreement and plan for the purposes of enabling
Elan to manufacture the Non-Elan Development Product.  Each party shall be
responsible for its own costs of all such activities and Acorda shall be
responsible for any costs or expenses that may be invoiced by the Non-Elan
Developer.  Acorda shall be responsible at its own cost for obtaining for Elan
all intellectual property rights and licenses required to undertake such
manufacture.

 
10.5  
Elan shall maintain the right to protect and control any confidential or
proprietary data of Elan as set forth in the License Agreement or any applicable
confidentiality or other agreement which may be entered into by Elan.

 
11.  
Term and Termination

 
11.1  
This Agreement shall commence on the Effective Date and  shall continue in force
until the expiry or termination of the License Agreement, howsoever arising,
unless terminated earlier as set forth herein. In the event that any of the
terms or provisions hereof are incurably breached by either Party, the
non-breaching Party may immediately terminate this Agreement by written
notice.  In the event of any other breach, the non-breaching Party may terminate
this Agreement by the giving of written notice to the breaching Party that this
Agreement will terminate on the sixtieth (60th) day from notice unless cure is
sooner effected.  If the breaching Party has proposed a course of action to
rectify the

 

--------------------------------------------------------------------------------

Certain  portions of this Exhibit have been omitted pursuant to a request for
confidentiality.
Such omitted portions, which are marked with brackets [     ] and an asterisk*,
have been separately filed with the Commission.

10
 

--------------------------------------------------------------------------------

 

 
breach and is acting in good faith to rectify same but has not cured the breach
by the sixtieth (60th) day, the said period shall be extended, at the sole
discretion of the non-breaching party, by such period as is reasonably necessary
to permit the breach to be rectified.

 
11.2  
For the avoidance of doubt, termination of this Agreement pursuant to Clause
11.3 or 11.1 shall not of itself result in termination of the License Agreement
or the Supply Agreement.

 
11.3  
Upon Acorda’s notice to Elan of a Non-Elan Party Election, Elan’s and Acorda’s
obligations in respect of those Work Plans concerning the Development Product
not selected shall automatically terminate, subject to Clause 11.4 below.

 
11.4  
Upon expiry or termination of this Agreement or upon the termination of
obligations in respect of specific Work Plans, Elan shall provide Acorda with an
timely estimate of any wind down costs and Acorda shall be responsible for:

 
11.4.1  
payment in full for all work conducted by Elan under this Agreement (and
authorized under the Further Development Plan and/or, as applicable, the
specific Work Plans) up to the effective date of termination and the wind down
costs of all  terminated WorkPlan and Further Development Plan  activities; and

 
11.4.2  
all uncancellable out of pocket costs reasonably incurred or committed prior to
the effective date of termination by Elan in contemplation of the applicable
Work Plan(s) and/or terminated Further Development Plan.

 
11.5  
Clause 8 shall remain in force until expiry or termination of the License
Agreement and Clause 3.7 shall remain in force indefinitely.

 
11.6  
On a country by country basis, in respect of the Development Product, the
following provisions shall continue in force until the latest of the following
dates (the “Development Product End Date”):

 
(a)  
ten (10) years starting from the date of First Commercial Sale of the
Development Product in that country;

 
(b)  
the expiry of the last to expire patent or patent application included in the
Elan Patent Rights in that country;

 
(c)  
the date on which no Elan Know-How remains capable of enforcement against third
parties;

 
(d)  
the loss of regulatory exclusivity in respect of the Development Product in that
country; and

 
(e)  
the existence of Competition in that country –

 
the said surviving provisions being: (i) Acorda’s obligations under Sections
5.3, 5.5, 5.6 and 5.9 of the License Agreement; (ii) Acorda’s obligations under
the Rush Payments Agreement; (iii) the equivalent provisions in the applicable
Development Product Supply Agreements to Clause 9.5 of the Supply Agreement, as
if that provision referred to any Development Product purchased up to and
including the Development Product End Date
 

--------------------------------------------------------------------------------

Certain  portions of this Exhibit have been omitted pursuant to a request for
confidentiality.
Such omitted portions, which are marked with brackets [     ] and an asterisk*,
have been separately filed with the Commission.

11
 

--------------------------------------------------------------------------------

 
 
otherwise than pursuant to such Development Product Supply Agreement; and (iv)
Clauses 4, 7.2 to 7.4 inclusive, 10, 13, 14 and 15 of this Agreement.
 
11.7  
On a country by country basis, in respect of the Non-Elan Development Product
selected for commercialisation, the provisions referred to below shall continue
in force until the latest of the following dates (the “Non-Elan Product End
Date”):

 
(a)  
ten (10) years starting from the date of First Commercial Sale (as said term is
defined in the License Agreement but in reference to Non-Elan Development
Product rather the Product) of that Non-Elan Development Product in that
country;

 
(b)  
the expiry of the last to expire patent or patent application covering such
Non-Elan Development Product which Acorda or any Affiliate or Designee owns,
licenses or controls;

 
(c)  
the date on which no knowledge, information, trade secrets, data or expertise
covering such Non-Elan Development Product which Acorda or any Affiliate or
Designee owns, licenses or controls remains capable of enforcement against third
parties;

 
(d)  
the loss of regulatory exclusivity in respect of such Non-Elan Development
Product in that country; and

 
(e)  
the existence of Competition in that country

 
the said surviving provisions being Clauses 4, 7.2 to 7.4 inclusive, 10, 13,
14 and 15 of this Agreement.
 
11.8  
Acorda and its Affiliates will not directly or indirectly market as a
prescription medicine any other sustained release oral dosage form or
transdermal form, containing the Compound or any other mono- or
di-aminorpyridine active agent, other than Product (including a Development
Product), or the one Non-Elan Development Product (if any) selected for
commercialisation, during the period in which Acorda  has an obligation to make
payments to Elan under this Agreement and for one year thereafter. The foregoing
shall be in addition to the restrictions contained in Section 2.2 of the License
Agreement, but for the purposes of that Section such selected Non-Elan
Development Product shall not be considered an “Acorda Competing Product”. For
the avoidance of doubt this Clause 11.8 shall survive termination of this
Agreement.

 
12.  
Warranties

 
Elan and Acorda each represent and warrant to the other that:
 
12.1  
it has the right to enter into this Agreement and perform its obligations under
it;

 
12.2  
there are no agreements between that party and any third party that conflict or
may conflict with this Agreement; and

 
12.3  
it does not require any consents from any third party to enter into and/or
perform its obligations under this Agreement, including in the case of Acorda,
from its sub-licensee

 

--------------------------------------------------------------------------------

Certain  portions of this Exhibit have been omitted pursuant to a request for
confidentiality.
Such omitted portions, which are marked with brackets [     ] and an asterisk*,
have been separately filed with the Commission.

12
 

--------------------------------------------------------------------------------

 
 
13.  
Confidentiality

 
The provisions of Section 12.1 of the License Agreement shall apply to
information disclosed between the parties for the purposes of this Agreement,
including the terms of this Agreement, as if set out in full.
 
14.  
Assignment

 
14.1  
Either party may assign this Agreement to any person or entity to whom it could
properly assign its rights and obligations under the License Agreement.

 
14.2  
Except as set out above, neither party may assign this Agreement without the
prior written consent of the other party

 
15.  
General

 
15.1  
Limitation of Liability.  UNLESS RESULTING FROM A PARTY’S WILLFUL MISCONDUCT OR
FROM A PARTY’S BREACH OF CLAUSE 13 OF THIS AGREEMENT (ARTICLE 12.1 OF THE
LICENSE AGREEMENT) OR AS MAY BE EXPRESSLY SET FORTH IN THE DEVELOPMENT SUPPLY
AGREEMENT OR THE NON-ELAN DEVELOPMENT PRODUCT SUPPLY AGREEMENT, AS APPLICABLE,
NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY OR ITS AFFILIATES FOR SPECIAL,
INCIDENTAL, CONSEQUENTIAL, EXEMPLARY, PUNITIVE, MULTIPLE OR OTHER INDIRECT
DAMAGES, OR FOR LOSS PROFITS, LOSS OF DATA, LOSS OF REVENUE OR LOSS OF USE
DAMAGES, ARISING FROM OR RELATING TO THIS AGREEMENT OR THE DEVELOPMENT PRODUCT
SUPPLY AGREEMENT OR THE NON-ELAN DEVELOPMENT PRODUCT SUPPLY AGREEMENT, WHETHER
BASED UPON WARRANTY, CONTRACT, TORT, NEGLIGENCE, STRICT LIABILITY OR OTHERWISE,
REGARDLESS OF ANY NOTICE OF SUCH DAMAGES.  NOTHING IN THIS CLAUSE 15.1 IS
INTENDED TO LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF
EITHER PARTY UNDER THIS AGREEMENT, THE DEVELOPMENT PRODUCT SUPPLY AGREEMENT OR
THE NON-ELAN DEVELOPMENT PRODUCT SUPPLY AGREEMENT.

 
15.2  
Method of Calculation of Payments.  The parties acknowledge and agree that the
methods for calculating the royalties, fees, supply prices, compensating
payments and other payments under this Agreement and under the License Agreement
(as interpreted in accordance with this Agreement), Supply Agreement,
Development Product Supply Agreement (if any) and Non-Elan Development Product
Supply Agreement (if any), are for the convenience of the parties, are freely
chosen and not coerced.

 
15.3  
Parties Bound:  This Agreement shall be binding upon and run for the benefit of
the parties, their successors and permitted assigns.

 
15.4  
Relationship of the Parties:  In this Agreement, nothing shall be deemed to
constitute a partnership between the parties or make either party an agent for
the other, for any purpose whatsoever.

 
15.5  
Entire Agreement: Without prejudice to the License Agreement and Supply
Agreement and any other agreements incorporated by reference therein, this
Agreement constitutes the entire agreement and understanding between the parties
with respect to its subject matter. Except as expressly provided, this Agreement
supersedes all prior representations, writings, negotiations or understandings
with respect to that subject matter.  The parties

 

--------------------------------------------------------------------------------

Certain  portions of this Exhibit have been omitted pursuant to a request for
confidentiality.
Such omitted portions, which are marked with brackets [     ] and an asterisk*,
have been separately filed with the Commission.

13
 

--------------------------------------------------------------------------------

 
 

 
acknowledge that, in entering into this Agreement, they have not relied on, and
shall have no right or remedy in respect of, any statement, representation,
assurance or warranty (whether made negligently or innocently) other than as
expressly set forth in this Agreement. Nothing in this clause shall limit or
exclude any liability for fraud.

 
15.6  
Severability: If any provision in this Agreement is deemed to be, or becomes
invalid, illegal, void or unenforceable under applicable laws, such provision
will be deemed amended to conform to applicable laws so as to be valid and
enforceable, or if it cannot be so amended without materially altering the
intention of the parties, it will be deleted, but the validity, legality and
enforceability of the remaining provisions of this Agreement shall not be
impaired or affected in any way.

 
15.7  
Further Assurance: Each party shall do and execute, or arrange for the doing and
executing of, each necessary act, document and thing reasonably within its power
to implement this Agreement.

 
15.8  
Counterparts: This Agreement may be executed in any number of counterparts, each
of which when so executed shall be deemed to be an original and all of which
when taken together shall constitute this Agreement.

 
15.9  
Waivers: A failure to exercise or delay in exercising a right or remedy provided
by this Agreement or by law does not constitute a waiver of the right or remedy
or a waiver of other rights or remedies.  No single or partial exercise of a
right or remedy provided by this Agreement or by law prevents further exercise
of the right or remedy or the exercise of another right or remedy.

 
15.10  
Variations.  No modification, amendment, or waiver of any provision of this
Agreement shall be valid unless in writing and signed by a duly authorised
officer or representative of each of the parties hereto.

 
15.11  
Notices:

 
15.11.1  
Elan and Acorda hereby acknowledge that pursuant to Section 12.12.1 of the
License Agreement, the following addresses, fax numbers and contact names shall
apply in lieu or those originally stated therein:

 
(a)  
in the case of Elan (which constitutes notice):

 
Address:                Elan Pharma International Limited
Monksland
Athlone, Co. Westmeath, Ireland
 
Fax:                      +(353) 9064 95402
Marked for the attention of: Vice President and General Counsel
 
with a copy (receipt of which shall not constitute notice) to:
 
Address:                Elan Pharma International Limited
Treasury Building
Grand Canal Street Lower
 
 

--------------------------------------------------------------------------------

Certain  portions of this Exhibit have been omitted pursuant to a request for
confidentiality.
Such omitted portions, which are marked with brackets [     ] and an asterisk*,
have been separately filed with the Commission.

 
14
 

--------------------------------------------------------------------------------

 
 
Dublin 2, Ireland
 
Fax:                      +(353) 1 709 4700
Marked for the attention of: Vice President, Commercial Management
 
(b)  
in the case of Acorda (which constitutes notice) :

 
Address:                Acorda Therapeutics, Inc.
15 Skyline Drive
Hawthorne, New York 10532
 
Fax:                      (914) 347-4560
Marked for the attention of: Ron Cohen, President and Chief Executive Officer
 
 
 
With a copy (receipt of which shall not constitute notice) to the attention of:
General Counsel, at the same address

 
15.11.2  
Subject to those changes, Section 12.12 of the License Agreement shall apply to
any notice required under this Agreement as if set out in full.

 
15.12  
Governing Law and Arbitration: This Agreement is construed under and ruled by
the laws of the State of New York, excluding its conflict of laws rules.  For
the purpose of this Agreement, the Parties submit to the jurisdiction of the
United States District Court for the State of New York.  Section 12.14 of the
License Agreement (arbitration) is hereby incorporated as if it were set out at
length herein and is applicable to Non-Elan Development Product as provided
herein, and reading references in that Clause to Article 10 of the License
Agreement (Committee) as interpreted in accordance with this Agreement.

 
***
 
Signatures begin on next page
 
 

--------------------------------------------------------------------------------

Certain  portions of this Exhibit have been omitted pursuant to a request for
confidentiality.
Such omitted portions, which are marked with brackets [     ] and an asterisk*,
have been separately filed with the Commission.

.


15 
 

--------------------------------------------------------------------------------

 


 
 
 
EXECUTED by the parties on the date appearing at the top of page 1.
 
 
SIGNED
 
 
 
 
 
/s/ William F. Daniel
 

 
Duly authorised for and on behalf of

 
ELAN PHARMA INTERNATIONAL LIMITED
William F. Daniel

 
 
 
SIGNED
 
 
 
 
 
 
/s/Ron Cohen
 

 
Duly authorised for and on behalf of

 
ACORDA THERAPEUTICS, INC.
Ron Cohen, M.D.

 


 
 16

--------------------------------------------------------------------------------

 


 
 
SCHEDULE 1  
 
[*****]
 
[*****]
 
 

--------------------------------------------------------------------------------

Certain  portions of this Exhibit have been omitted pursuant to a request for
confidentiality.
Such omitted portions, which are marked with brackets [     ] and an asterisk*,
have been separately filed with the Commission.


17 
 

--------------------------------------------------------------------------------

 


 
SCHEDULE 2  
WORK PLAN FORMAT
 
Compound:                         (INSERT DETAILS)
 
Scope of Work:                  (INSERT DETAILS)
 
Elan Activities:                  (INSERT DETAILS)
 
Acorda Activities:             (INSERT DETAILS)
 
Estimated Fee:                   (INSERT DETAILS)
 
The Estimated Fee for the Elan services contemplated by this Work Plan is
___________________ U.S. dollars (US $0000.00), including all out-of-pocket
expenses. (“Total Estimated Fee”).  With respect to any potential cost overruns,
the Parties agree that such overruns shall not exceed [*****] of the Total
Estimated Fee.  Acorda shall not be required to pay and Elan shall have the
right to discontinue it services if the cost of performing the services under
this workplan exceeds [*****] of the Estimated Fee.  Elan shall resume
unperformed services if an amendment to this work plan or a new work plan to
complete the services is agreed and executed by Acorda and Elan.
 
Acorda shall reimburse Elan as set out in this Work Plan for labour at Elan’s
FTE plus [*****]  and actual out-of-pocket expenses incurred by Elan in
conducting work under this Work Plan.
 
 
Elan shall invoice Acorda for such costs no more than once per month.  Elan
shall provide a reasonably detailed invoice to identify the work performed and
costs incurred under the invoice.  Invoices shall be paid by Acorda within
thirty (30) days of invoicing and Elan shall, without prejudice to other
remedies, be entitled to stop work if payment is not made within this time
period.
 
 
Estimated Timelines:                    (INSERT DETAILS)
 
Elan estimates that the Elan activities detailed in this Work Plan will be
completed approximately ____ weeks/months after this Work Plan has been
executed.
 
Should a conflict arise between the terms and conditions of this Work Plan and
the terms and conditions of the Development and Supplemental Agreement, Elan and
Acorda agree that the terms and conditions of the Development and Supplemental
Agreement shall prevail.
 
Agreed and Accepted by:
 
Duly authorised for and on behalf of
Elan Pharma International Ltd. 
 
 
By:____________________________
Duly authorised for and on behalf of
Acorda Therapeutics, Inc.
 
 
By:____________________________

                                                   
Name:
Title: 
Date:                        
 
 Name:
Title:
Date:
   

                                 
P.O. Number: ________________________
 
 

--------------------------------------------------------------------------------

Certain  portions of this Exhibit have been omitted pursuant to a request for
confidentiality.
Such omitted portions, which are marked with brackets [     ] and an asterisk*,
have been separately filed with the Commission.

18 
 

--------------------------------------------------------------------------------

 


SCHEDULE 3        
SELECTION CRITERIA
 
Criteria for Evaluation:
Specific criteria are to be developed based on [*****].
·  
The new formulation must be assessed [*****]

·  
Timing: [*****].

·  
Cost: [*****].

 
 
End of Schedule 3
 

--------------------------------------------------------------------------------

Certain  portions of this Exhibit have been omitted pursuant to a request for
confidentiality.
Such omitted portions, which are marked with brackets [     ] and an asterisk*,
have been separately filed with the Commission.

19
 